Citation Nr: 1639536	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-45 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right lower extremity S1 radiculopathy since September 14, 2012. 

2.  Entitlement to a disability rating in excess of 20 percent for left lower extremity S1 radiculopathy since September 14, 2012


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to February 2001.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an October 2014 decision, the Board granted entitlement to a 20 percent disability rating effective September 14, 2012.  At the same time, the Board remanded the issues of entitlement to a higher disability rating since September 14, 2012, for additional development, including a new VA examination.

The Veteran testified before the undersigned during a June 2013 hearing.  A transcript is of record.  


FINDINGS OF FACT

1.  Since September 14, 2012, right lower extremity radiculopathy has not been manifested by evidence of more than moderate incomplete paralysis.

2.  Since September 14, 2012, left lower extremity radiculopathy has not been manifested by evidence of more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Since September 14, 2012, a disability rating in excess of 20 percent is not warranted for right lower extremity radiculopathy.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2015).

2.  Since September 14, 2012, a disability rating in excess of 20 percent is not warranted for left lower extremity radiculopathy.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 3.321, 4.1, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also 38 C.F.R. §§ 3.102, 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify was satisfied by a January 2010 letter.   VA's duty to assist was satisfied by obtaining pertinent medical records and scheduling VA examinations.  At a June 2013 hearing, the undersigned elicited relevant testimony and suggested evidence that would help the Veteran.  Neither the Veteran nor her representative has asserted that any additional records need to be obtained or additional examinations scheduled.

II.  Disability Ratings

The Veteran asserts that her bilateral S1 lower extremity radiculopathy is worse than the current disability ratings reflect.

The Veteran's radiculopathy is rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8520, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  

Regarding peripheral nerve injuries, "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.

VA's rating schedule does not define the terms "mild," "moderate," or "severe".  The use of this terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2015).

A.  Right Lower Extremity

The preponderance of the competent, credible, and probative evidence in the record is against finding that the Veteran has had more than moderate incomplete paralysis of the sciatic nerve in her right lower extremity at any time since September 14, 2012.

While the April 2015 VA examiner stated at one point that the Veteran's right lower extremity peripheral neuropathy did not involve any paralysis, the Board assigns more probative weight to the VA examiner's specific finding that the Veteran had mild numbness in her right lower extremity due to incomplete paralysis of the sciatic nerve.  

The VA examiner determined that the Veteran's right lower extremity radiculopathy was more sensory in nature than motor, and that the sensory findings were "mild".  The Veteran had only mild numbness in the right lower extremity, with normal muscle strength and no muscle atrophy.  Her gait was normal and she had good motor function throughout, with major motor groups tested individually.  She had excellent position sense of the right foot toes, no trophic changes, and did not use an assistive device as a normal mode of locomotion.

While the April 2015 examiner checked boxes indicating that the Veteran had normal deep tendon reflexes in the right lower extremity, the Board assigns greater probative weight to the examiner's more detailed description of the examination, wherein the examiner noted that her deep tendon reflexes were trace at the knee, and hypoactive at the ankle jerk.

The Veteran is competent to report experiencing daily pain and numbness that worsened with prolonged sitting, standing, and walking throughout the period on appeal.  Her reports are credible and probative, as they are internally consistent and consistent with her prior reports during the September 14, 2012 VA examination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  She is not, however, competent to provide a medical finding that her right lower extremity radiculopathy has been moderately severe, severe with marked muscle atrophy, or that she has experienced complete paralysis of the sciatic nerve during the period on appeal.  The issue is complex and requires specialized medical knowledge and training, as it involves the interplay between more than one system in the body.

The Board finds that the preponderance of the evidence shows that the appellant has had moderate incomplete paralysis of the right sciatic nerve since September 14, 2012.  As such, the claim of entitlement to an increased rating must be denied. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.

B.  Left Lower Extremity

The preponderance of the competent, credible, and probative evidence in the record is against finding that the Veteran has had more than moderate incomplete paralysis of the left lower extremity sciatic nerve at any time since September 14, 2012.

While the April 2015 VA examiner stated at one point that the Veteran's left lower extremity peripheral neuropathy did not involve any paralysis, the Board gives more probative weight to the VA examiner's more specific indication that the appellant had mild left lower extremity numbness due to incomplete paralysis of the sciatic nerve.

The VA examiner determined that the Veteran's left lower extremity radiculopathy was more sensory in nature than motor, and that the sensory findings were "mild".  The most significant findings were a slight decrement in monofilament sensation in the left lateral three toes at the L5 level, and a finding of mild numbness in the left lower extremity.  Muscle strength was judged to be normal, and there was no muscle atrophy.  Her gait was normal and she had good motor function throughout, with major motor groups tested individually.  She had excellent position sense with her left foot, there were no trophic changes, and she did not use an assistive device as a normal mode of locomotion.

While the April 2015 examiner checked boxes indicating that the Veteran had normal deep tendon reflexes in the left lower extremity, the Board gives more probative weight to the examiner's more detailed findings that deep tendon reflexes were trace at the knee, and hypoactive at the ankle jerk.

The Veteran is competent to report experiencing daily pain and numbness that worsened with prolonged sitting, standing, and walking throughout the period on appeal.  Her reports are credible and probative, as they are internally consistent and consistent with her prior reports during the September 14, 2012 VA examination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While she reported during her June 2013 hearing that she felt her left leg had "gone out" a few times, and she believed that her left calf was shrinking in comparison to her right calf, she is not competent to provide a medical determination that she had moderately severe incomplete paralysis, severe incomplete paralysis with marked muscle atrophy, or complete paralysis with signs of weakness described by the criteria for higher disability rating percentages during the period on appeal.  See Transcript of Record at 8-10, 19-20.  The issue is complex and requires specialized medical knowledge and training, as it involves the interplay between more than one system in the body and the ability to conduct and interpret specific clinical tests.

The Board finds that the Veteran has had moderate incomplete paralysis of the left lower extremity sciatic nerve since September 14, 2012.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  As such, the benefit sought on appeal must be denied.

C.  Extraschedular

The Board has considered whether this case should be referred for consideration of extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current ratings with the criteria found in the rating schedule shows that the rating criteria reasonably describe her disability levels and symptomatology.

As Diagnostic Code 8520 applies to diseases of the peripheral nerves-in particular, to paralysis of the sciatic nerve-and the symptoms and limitations that come together to produce "moderate" incomplete paralysis are not specifically delineated, the diagnostic criteria reasonably contemplate all of the Veteran's reported symptoms.  Specific symptoms are not mentioned in Diagnostic Code 8520; however, this intentional decision not to delineate specific symptoms indicates that the presence of one or more such symptoms is assumed, and that the evaluation turns not on the particular symptoms the claimant has but rather on their functional effects.  See 38 C.F.R. § 4.1; 38 C.F.R. § 4.21 (2015) (providing that application of the rating schedule requires "coordination of rating with impairment of function").  Accordingly, the symptoms and functional impairment caused by the Veteran's right and left lower extremity radiculopathy (i.e., pain, numbness, difficulty with prolonged sitting, standing and walking) are adequately contemplated by the schedular criteria as discussed above.  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1376 (32nd ed. 2012) (defining "paralysis" as "loss or impairment of motor function in a part due to lesion of the neural or muscular mechanism; also, by analogy, impairment of sensory function (sensory paralysis)").  The Veteran and her representative have not identified any symptoms not recognized by the rating criteria or alleged that the rating criteria are inadequate.

The record preponderates against finding that any additional indicia of an exceptional or unusual disability picture exist, such as marked interference with employment or frequent periods of hospitalization.  The April 2015 VA examiner found that the Veteran's bilateral lower extremity radiculopathy did not impact her ability to work.  During her June 2013 hearing, the Veteran reported that she experienced two types of pain, often at the same time, but on a day-to-day basis it was 3-4 out of 10 in severity.  She also denied experiencing flare-ups of excruciating pain since 1995.  Her right lower extremity radiculopathy pain involved burning, and her left lower extremity radiculopathy pain involved numbness.  She took ibuprofen and received deep tissue massages twice a month as treatment and was unable to take stronger pain medication because it interfered with the performance of her job as an English professor.  She needed to stop every hour when driving a car, and had difficulty sitting for more than one hour.  She could not wear heels or work out, and was unable to pursue previous hobbies.  See Transcript of Record at 4-5, 8-10, 19-20.  

Notably, the appellant did not report having had to miss time from work during the period on appeal due to her radiculopathy in either extremity and there is no evidence that she required frequent hospitalization or emergency treatment during the period on appeal.  As such, referral for consideration of extraschedular rating for right or left lower extremity radiculopathy is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66,749 (1996).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

As neither the Veteran nor her representative has asserted that she was no longer able work due to her service-connected right or left lower extremity radiculopathy, a claim of entitlement to a total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Consequently, the preponderance of the most competent, credible, and probative evidence of record weighs against granting a disability rating in excess of 20 percent for either right or left lower extremity radiculopathy at any time since September 14, 2012.

ORDER

Entitlement to a disability rating in excess of 20 percent since September 14, 2012, for right lower extremity radiculopathy is denied.

Entitlement to a disability rating in excess of 20 percent since September 14, 2012, for left lower extremity radiculopathy is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


